

116 HR 2281 : Easy Medication Access and Treatment for Opioid Addiction Act
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 2281IN THE SENATE OF THE UNITED STATESNovember 18, 2020Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo direct the Attorney General to amend certain regulations so that practitioners may administer not more than 3 days’ medication to a person at one time when administering narcotic drugs for the purpose of relieving acute withdrawal symptoms.1.Short titleThis Act may be cited as the Easy Medication Access and Treatment for Opioid Addiction Act or the Easy MAT for Opioid Addiction Act.2.Dispensation of narcotic drugs for the purpose of relieving acute withdrawal symptoms from opioid use disorderNot later than 180 days after the date of enactment of this Act, the Attorney General shall revise section 1306.07(b) of title 21, Code of Federal Regulations, so that practitioners, in accordance with applicable State, Federal, or local laws relating to controlled substances, are allowed to dispense not more than a three-day supply of narcotic drugs to one person or for one person’s use at one time for the purpose of initiating maintenance treatment or detoxification treatment (or both).3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk